DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ledvina et al (US 20200106877 A1) in view of Marri Shridhar et al (US 20200068520 A1).
Regarding claims 1, 2, Ledvina et al, discloses a method (fig. 3, fig. 9) of establishing (establish communication; establish an initial communication session, to perform authentication and exchange ranging settings) communication between a first device (first device 110 or first device 915 ) and a (second device 120 or second device 925) to exchange ranging information (perform authentication and exchange ranging settings; paragraph 0056), the method comprising: sending (first mobile device 110 or 915), by the first device to the second device (120 or 925) via 
However, Ledvina et al, does not specifically teach that the first control message indicating a start time, where the second control message including one or more ranging parameter values for exchanging the ranging information, the second control message being sent at the start time.
On the other hand, Marri Shridhar et al, from the same field of endeavor, discloses a ranging protocol 400  that begins with the first WLAN device 110 transmitting an initial fine timing measurements (FTM) request message 404 at time t.sub.0,1 (it means start time). Responsive to successfully receiving the initial ranging protocol request message 304 at time t.sub.0,2, the second WLAN device 120 responds by transmitting a first ACK message 406 at time t.sub.0,3, which the first WLAN device 110 receives at time t.sub.0,4. (read as : interval 
Regarding claim 3, Ledvina et al as modified, discloses a method (fig. 3, fig. 9) of establishing (establish communication) communication between a first device (first device 110 or first device 915 ) and a (second device 120 or second device 925) to exchange ranging information (perform authentication and exchange ranging settings; paragraph 0056), wherein the first channel comprises a Bluetooth® Low Energy (BLE) channel (authentication using another wireless protocol, e.g., Bluetooth low energy; paragraph 0036, 0051), and the second channel comprises an Ultra-wideband (UWB) channel (mobile device can be used for authentication, and then used to initiate and control a second wireless protocol (UWB) for ranging and exchange of distance information (paragraph 0088, 0092).	
Regarding claim 4, Ledvina et al as modified, discloses a method (fig. 3, fig. 9) of establishing (establish communication) communication between a first device (first device 110 or first device 915) and a (second device 120 or second device 925) to exchange ranging information (perform authentication and exchange ranging settings; paragraph 0056), further comprising receiving, by the first device from the second device via the first channel, an indication to use a particular channel as the second channel (note that a first wireless protocol (Bluetooth) can be used for authentication, and a second wireless protocol (UWB) can be used for a ranging measurement (paragraph 0058-0059).
Regarding claim 5, Ledvina et al as modified, discloses a method (fig. 3, fig. 9) of establishing (establish communication) communication between a first device (first device 110 or first device 915 ) and a (second device 120 or second device 925) to exchange ranging information (perform authentication and exchange ranging settings; paragraph 0056),

Regarding claim 6, Ledvina et al as modified, discloses a method (fig. 3, fig. 9) of establishing (establish communication) communication between a first device (first device 110 or first device 915 ) and a (second device 120 or second device 925) to exchange ranging information (perform authentication and exchange ranging settings; paragraph 0056), further comprising sending (the sending device can use the times to determine a distance between the mobile devices), by the first device to the second device via the first channel, an indication to use a particular channel as the second channel (a first wireless protocol (Bluetooth) can be used for authentication, and a second wireless protocol (UWB) can be used for a ranging measurement; (paragraph 0058-0059). 
Regarding claim 7, Ledvina et al as modified, discloses a method (fig. 3, fig. 9) of establishing (establish communication) communication between a first device (first device 110 or first device 915 ) and a (second device 120 or second device 925) to exchange ranging information (perform authentication and exchange ranging settings; paragraph 0056), 
 wherein the particular channel is Ultra-wideband (UWB) channel 9 (ranging can be performed using a second wireless protocol (UWB) ; the ranging setup handshake can be initiated at the start of every connection to exchange state of UWB devices on the mobile devices; the ranging capability request message can have a particular ID code; paragraph 0066, 0092). 
Regarding claims 8, 9, Ledvina et al, discloses a method (fig. 3, fig. 9) of establishing (establish communication; establish an initial communication session, to perform authentication 
However, Ledvina et al, does not specifically teach that the first control message indicating a start time, and determines by the second device, an enable time based on the start time.
On the other hand, Marri Shridhar et al, from the same field of endeavor, discloses a ranging protocol 400  that begins with the first WLAN device 110 transmitting an initial fine timing measurements (FTM) request message 404 at time t.sub.0,1 (it means start time). Responsive to successfully receiving the initial ranging protocol request message 304 at time t.sub.0,2, the second WLAN device 120 responds by transmitting a first ACK message 406 at time t.sub.0,3, which the first WLAN device 110 receives at time t.sub.0,4. (read as : interval information that can specify a time interval from the start time of the control message). The first WLAN device 110 and the second WLAN device 120 would begin exchanging one or more FTM bursts using default FTM protocol parameters. For instance, the second WLAN device 120 
Regarding claim 10, Ledvina et al as modified, discloses a method (fig. 3, fig. 9) of establishing (establish communication; establish an initial communication session, to perform 
Regarding claim 11, Ledvina et al as modified, discloses a method (fig. 3, fig. 9) of establishing (establish communication; establish an initial communication session, to perform authentication and exchange ranging settings) communication between a first device (first device 110 or first device 915 ) and a (second device 120 or second device 925) to exchange ranging information (perform authentication and exchange ranging settings; paragraph 0056), wherein: the first message includes a time interval, and the second device receives the second control message at the time interval from the start time (ranging can be initiated using the first wireless protocol; the initiation can be started by a ranging request message sent from a sending mobile device; the responding device can respond with a start notification event (message); in addition, ranging can be performed using a second wireless protocol, by turning on corresponding radios within a specified time of receiving the start message; paragraph 0064-0065).
Regarding claim 12, Ledvina et al as modified, discloses a method (fig. 3, fig. 9) of establishing (establish communication; establish an initial communication session, to perform authentication and exchange ranging settings) communication between a first device (first device 
Regarding claim 13, Ledvina et al as modified, discloses a method (fig. 3, fig. 9) of establishing (establish communication; establish an initial communication session, to perform authentication and exchange ranging settings) communication between a first device (first device 110 or first device 915 ) and a (second device 120 or second device 925) to exchange ranging information (perform authentication and exchange ranging settings; paragraph 0056), wherein the first channel comprises a Bluetooth Low Energy (BLE) channel (authentication using another wireless protocol, e.g., Bluetooth low energy; paragraph 0036, 0051), and the second channel comprises an Ultra-wideband (UWB) channel (mobile device can be used for authentication, and then used to initiate and control a second wireless protocol (UWB) for ranging and exchange of distance information (paragraph 0088, 0092).
Regarding claim 14, Ledvina et al as modified, discloses a method (fig. 3, fig. 9) of establishing (establish communication; establish an initial communication session, to perform authentication and exchange ranging settings) communication between a first device (first device 110 or first device 915 ) and a (second device 120 or second device 925) to exchange ranging information (perform authentication and exchange ranging settings; paragraph 0056), comprising receiving, by the second device from the first device via the first channel, an indication to use a particular channel as the second channel (a first wireless protocol (Bluetooth) can be used for 
	Regarding claim 15, Ledvina et al as modified, discloses a method (fig. 3, fig. 9) of establishing (establish communication; establish an initial communication session, to perform authentication and exchange ranging settings) communication between a first device (first device 110 or first device 915 ) and a (second device 120 or second device 925) to exchange ranging information (perform authentication and exchange ranging settings; paragraph 0056), 
wherein the particular channel is Ultra-wideband (UWB) channel 9 (ranging can be performed using a second wireless protocol (UWB) ; the ranging setup handshake can be initiated at the start of every connection to exchange state of UWB devices on the mobile devices; the ranging capability request message can have a particular ID code; paragraph 0066, 0092).
Regarding claim 16, Ledvina et al as modified, discloses a method (fig. 3, fig. 9) of establishing (establish communication; establish an initial communication session, to perform authentication and exchange ranging settings) communication between a first device (first device 110 or first device 915 ) and a (second device 120 or second device 925) to exchange ranging information (perform authentication and exchange ranging settings; paragraph 0056), comprising sending, by the second device to the first device via the first channel, an indication to use a particular channel as the second channel (a first wireless protocol (Bluetooth) can be used for authentication, and a second wireless protocol (UWB) can be used for a ranging measurement; (paragraph 0058-0059). 
	Regarding claim 17, Ledvina et al as modified, discloses a method (fig. 3, fig. 9) of establishing (establish communication; establish an initial communication session, to perform 
	Regarding claim 18, Ledvina et al as modified, discloses a method (fig. 3, fig. 9) of establishing (establish communication; establish an initial communication session, to perform authentication and exchange ranging settings) communication between a first device (first device 110 or first device 915 ) and a (second device 120 or second device 925) to exchange ranging information (perform authentication and exchange ranging settings; paragraph 0056), comprising negotiating, by the second device with the first device via the first channel, to schedule (devices can be scheduled for certain time slots) ranging rounds outside an operating time period of a second circuit of the second device (schedule a particular time/frequency to perform ranging with each device; a duty cycle for when the UWB radios are on can be specified; paragraph 0081, 0146).
	Regarding claim 19, Ledvina et al as modified, discloses a method (fig. 3, fig. 9) of establishing (establish communication; establish an initial communication session, to perform authentication and exchange ranging settings) communication between a first device (first device 110 or first device 915 ) and a (second device 120 or second device 925) to exchange ranging information (perform authentication and exchange ranging settings; paragraph 0056), comprising negotiating, by the second device with the first device via the first channel, to use a particular 
Regarding claim 20, Ledvina et al as modified, discloses a method (fig. 3, fig. 9) of establishing (establish communication; establish an initial communication session, to perform authentication and exchange ranging settings) communication between a first device (first device 110 or first device 915 ) and a (second device 120 or second device 925) to exchange ranging information (perform authentication and exchange ranging settings; paragraph 0056), comprising: determining (circuitry of the receiving device can perform various levels of processing of such ranging messages, to determine time stamps), by the second device, that the ranging rounds overlap with an operating time period of a second circuit of the second device (interference from other devices, which might otherwise delay detection of the mobile device; paragraph 0069, 0126), and disabling (application processor 540 can remain in a sleep state, e.g., an off state; paragraph 0102), by the second device, the second circuit during the ranging rounds (paragraph 0102, 0152).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU  MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641